              Case 6:21-cv-00530-ADA Document 24 Filed 08/02/21 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

IMPINJ, INC.,                                      §
                                                   §
                     Plaintiff,                    §       No. 6:21-cv-00530-ADA
                                                   §
v.                                                 §       Patent Case
                                                   §
NXP USA, INC.,                                     §       Jury Trial Demanded
                                                   §
                     Defendant.                    §


                               CASE READINESS STATUS REPORT

         Plaintiff Impinj, Inc. (“Impinj”) and Defendant NXP USA, Inc. (“NXP”), hereby provide

the following status report.

                                    FILING AND EXTENSIONS

         Impinj’s Original Complaint was filed on May 25, 2021. (Dkt. 1.) Impinj’s First Amended

Complaint was filed on June 10, 2021. (Dkt. 8.) Impinj’s First Amended Complaint accuses NXP

of infringing nine (9) patents. (Id.) NXP received a thirty (30) day extension of time to respond to

Impinj’s First Amended Complaint. (Dkt. 11.)

                                  RESPONSE TO THE COMPLAINT

         NXP filed its Answer, Affirmative Defenses and Counterclaims to Impinj’s First Amended

Complaint on July 26, 2021. (Dkt. 15.) NXP’s Counterclaims accuse Impinj of infringing nine (9)

patents. NXP alleges that it is the owner of the one of the patents and the exclusive licensee of the

remaining patents.

                                      PENDING MOTIONS

         There are no pending motions.




153245754.2
              Case 6:21-cv-00530-ADA Document 24 Filed 08/02/21 Page 2 of 5




                      RELATED CASES IN THIS JUDICIAL DISTRICT

         There are no related cases in this judicial district. The parties have asserted infringement

against each other in two other districts. Impinj sued NXP for alleged infringement in the Northern

District of California on June 6, 2019 (Impinj, Inc. v. NXP USA, Inc., Case No. 4:19-cv-03161-

YGR (N.D. Cal.), and NXP sued Impinj for infringement on October 4, 2019, in a case now

pending in the Western District of Washington (NXP USA, Inc. et al. v. Impinj, Inc., Case No.

2:20-cv-01503-RSM-KSV (W.D. Wash.)).

                             IPR, CBM, and OTHER PGR FILINGS

         There are no known IPR, CBM, or other PGR filings for the patents asserted in this action.

                     NUMBER OF ASSERTED PATENTS AND CLAIMS

         Impinj has asserted nine (9) patents and a total of twenty-five (25) claims. The Asserted

Patents are U.S. Patent Nos. 7,246,751; 7,116,240; 7,388,468; 7,215,251; 8,665,074; 7,472,835;

7,733,227; 10,776,198; and 10,929,734.

         The Case Management Conference is deemed to occur fourteen (14) days after the filing

date of this Case Readiness Status Report. (Dkt. 10.) Pursuant to the Court’s Order Governing

Proceedings—Patent Case, Impinj will serve its Preliminary Infringement Contentions on NXP no

later than seven (7) days before the Case Management Conference. (Id.)

         NXP has asserted nine (9) patents and a total of nine (9) exemplary claims. The Asserted

Counterclaim Patents are U.S. Patent Nos. 7,586,385; 8,081,043; 9,825,608; 9,830,548; 9,991,596;

10,210,358; 10,637,443; 10,789,433; and 8,970,285. NXP will serve its Preliminary Infringement

Contentions on Impinj no later than seven (7) days before the Case Management Conference.




                                                 -2-
153245754.2
              Case 6:21-cv-00530-ADA Document 24 Filed 08/02/21 Page 3 of 5




                              APPOINTMENT OF TECHNICAL ADVISOR

         The parties do not object to a technical adviser being appointed to this case to the extent

the Court believes it would assist with claim construction or other issues.

                                 MEET AND CONFER STATUS

         Impinj and NXP have met and conferred. The parties identified the following pre-Markman

issues to raise at the CMC:

Impinj’s Statement of Pre-Markman Issues to Raise at the CMC

         Impinj anticipates filing a motion to sever and/or a motion to have the parties’ claims

proceed on different tracks based, in large part, on claims and assertions made in the other cases

between the parties. Impinj also reserves the right to seek to require that the owner of the eight (8)

licensed patents be added as a necessary or indispensable party. Impinj will meet and confer with

NXP regarding a due date for its preliminary invalidity contentions to the asserted patent

counterclaims.

NXP’s Statement of Pre-Markman Issues to Raise at the CMC

         If Impinj files a motion to sever and/or a motion to have the parties’ claims proceed on

different tracks, NXP will oppose such motions on the merits. This case will be resolved most

efficiently and expeditiously if each party’s claims proceed on the same schedule, as is typical in

patent litigation.




                                                 -3-
153245754.2
              Case 6:21-cv-00530-ADA Document 24 Filed 08/02/21 Page 4 of 5




Respectfully submitted August 2, 2021.


                                             /s/ Jose C. Villarreal
                                             Jose C. Villarreal, Bar No. 24003113
                                             PERKINS COIE LLP
                                             500 W 2nd St, Suite 1900
                                             Austin, TX 78701-4687
                                             T: 737.256.6100
                                             F: 737.256.6300
                                             Email: JVillarreal@perkinscoie.com

                                             Daniel T. Keese, (Pro Hac Vice)
                                             PERKINS COIE LLP
                                             1120 N.W. Couch St., 10th Floor
                                             Portland, OR 97209
                                             T: 503.727.2000
                                             F: 503.727.2222
                                             Email: DKeese@perkinscoie.com

                                             Attorneys for Plaintiff Impinj, Inc.




                                           -4-
153245754.2
              Case 6:21-cv-00530-ADA Document 24 Filed 08/02/21 Page 5 of 5




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on August 2, 2021, all counsel of record who are

deemed to have consented to electronic service are being served with a copy of this document via

the Court’s CM/ECF system.



                                                      /s/ Jose C. Villarreal
                                                      Jose C. Villarreal




                                                -5-
153245754.2
